Matter of Gabriel N. (2016 NY Slip Op 07263)





Matter of Gabriel N.


2016 NY Slip Op 07263


Decided on November 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2016

Friedman, J.P., Renwick, Feinman, Gische, Kapnick, JJ.


2127

[*1]In re Gabriel N., Appellant. Presentment Agency


Patricia W. Jellen, Eastchester, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Melanie T. West of counsel), for presentment agency.

Appeal from order of disposition, Family Court, New York County (Adetokunbo Fasanya, J.), entered on or about September 4, 2015, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of attempted robbery in the third degree, and placed him with the Office of Children and Family Services for a period up to 12 months in a limited secure facility, without credit for time served, unanimously dismissed as moot, without costs.
This appeal challenging the dispositional order, but not the juvenile delinquency adjudication, is moot because the placement
has expired (see Matter of Omari W., 104 AD3d 460 [1st Dept 2013]), and has been superseded by an order extending the placement on consent (see Matter of Fawaz A. [Franklyn B.C.], 112 AD3d 550 [1st Dept 2013]). In any event, the disposition was a proper exercise of discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 3, 2016
CLERK